DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Allowable Subject Matter
Claims 1,3-13,15-27 and 29 are allowed.                                                                  	                       Claims 2,14,28 and 30 are cancelled.
				  Reason for Allowance				
	Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
- “adjusting an uplink transmission bandwidth size and location to limit uplink transmissions, from the mobile device, to frequencies above the minimum frequency of the one or more first allocated resource blocks and below the maximum frequency of the one or more second allocated resource blocks” as cited in claim 1.

- “adjust an uplink transmission bandwidth size and location to limit uplink transmissions, from the mobile device, to frequencies above the minimum frequency of the one or more first allocated resource blocks and below the maximum frequency of the one or more second allocated resource blocks” as cited in claim 13.
 - “means for adjusting an uplink transmission bandwidth size and location to limit uplink transmissions, from the mobile device, to frequencies above the minimum frequency of the one or more first allocated resource blocks and below the maximum frequency of the one or more second allocated resource blocks” as cited in claim 27.

The closest prior art on record Lim et al (US20170318587A1) fails to teach the feature of  
- “adjusting an uplink transmission bandwidth size and location to limit uplink transmissions, from the mobile device, to frequencies above the minimum frequency of the one or more first allocated resource blocks and below the maximum frequency of the one or more second allocated resource blocks” as cited in claim 1.						- “adjust an uplink transmission bandwidth size and location to limit uplink transmissions, from the mobile device, to frequencies above the minimum frequency of the one or more first allocated resource blocks and below the maximum frequency of the one or more second allocated resource blocks” as cited in claim 13.
 - “means for adjusting an uplink transmission bandwidth size and location to limit uplink transmissions, from the mobile device, to frequencies above the minimum frequency of the one or more first allocated resource blocks and below the maximum frequency of the one or more second allocated resource blocks” as cited in claim 27.						- “adjust an uplink transmission bandwidth size and location to limit uplink transmissions, from the mobile device, to frequencies above the minimum frequency of the one 
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDELTIF AJID/Examiner, Art Unit 2478    

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478